FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                  September 28, 2010
                            FOR THE TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                      Clerk of Court


    EUGENE WIDEMAN,

                Plaintiff-Appellant,
                                                         No. 10-1096
    v.                                      (D.C. No. 1:09-CV-00095-CMA-KMT)
                                                          (D. Colo.)
    STATE OF COLORADO; ROSLIN
    VIGNA; DOUGLAS GLOVER,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before HARTZ, Circuit Judge, and PORFILIO and BRORBY, Senior Circuit
Judges.



         Eugene Wideman, proceeding pro se, appeals the district court’s grant of

summary judgment to the State of Colorado, Roslin Vigna, and Douglas Glover.

He also asserts that he is appealing the district court’s denial of his

Fed. R. Civ. P. 52(b) motion for amendment and request for a rehearing, but he



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
does not support this assertion with argument. Hence, he has waived appellate

review of the district court’s denial of the motion. See Christian Heritage Acad.

v. Okla. Secondary Sch. Activities Ass’n, 483 F.3d 1025, 1031 (10th Cir. 2007).

      The procedural history surrounding this case is well known to the parties

and amply set forth in the magistrate judge’s recommendation, R. at 169-73, so

we will not repeat it here. Suffice it to say that Mr. Wideman’s appeal stems

from a 1998 judgment entered by the Pueblo County Colorado District Court;

specifically, by defendant Judge Roslin Vigna, establishing parenting time and

providing for the support of Mr. Wideman’s minor child. Since 2006,

Mr. Wideman has filed—in federal court—five cases pertaining to issues

surrounding the state court judgment. To date, we have adjudicated four of his

appeals arising from those federal cases. 1 This appeal is the fifth.

      Mr. Wideman filed this action for damages against the State of Colorado,

Judge Vigna, and Douglas Glover (the court-appointed guardian ad litem in the

state-court proceedings), alleging they “used the State Statutes on child custody



1
       See Wideman v. Garcia, No. 09-1433, 2010 WL 2382454, at *2 (10th Cir.
June 14, 2010) (unpublished) (deeming appeal “frivolous”); Wideman v.
Colorado, No. 09-1398, 2010 WL 2382459, at *2 (10th Cir. June 14, 2010)
(unpublished) (characterizing Mr. Wideman’s appellate arguments as “without
merit”); Wideman v. Colorado, 242 F. App’x *611, *614 (10th Cir. 2007)
(unpublished) (resolving appeal numbers 07-1152 and 07-1154, and observing
“that the majority of [Mr.] Wideman’s claims are little more than thinly disguised
efforts to overturn, or at least call into question the validity of, the rulings entered
against him by the Colorado state courts”).

                                          -2-
and parental responsibility to racially oppress the Plaintiff . . . in violation of his

Constitutional Rights, as well as Federal statute.” R. at 6. As described by the

magistrate judge, it appears Mr. Wideman asserts

      only one claim in his Complaint—[1] that he has been the victim of
      racial discrimination. However, couched within that one claim are
      allegations [2] that Defendant Vigna did not have jurisdiction over
      paternity matters; [3] that the defendants have retaliated against him
      for requesting that his case be placed in a different court; [4] that he
      has been “maliciously prosecuted”; [5] that the defendants never held
      a hearing to make a determination that he is the biological father of
      the minor child; and [6] that the child’s mother has been given
      preferential treatment.

Id. at 180.

      The magistrate judge found claims one, two, five, and six barred by

res judicata and determined that the defendants were entitled to summary

judgment on these claims. Claims three and four, however, she found to be

barred by the Rooker-Feldman doctrine. See Rooker v. Fid. Trust Co., 263 U.S.

413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983). The

magistrate judge next found Mr. Wideman’s claims against the State of Colorado

and Judge Vigna barred by the Eleventh Amendment; Judge Vigna entitled to

absolute immunity on Mr. Wideman’s civil rights claims; Mr. Wideman’s

complaint barred by the applicable statute of limitations; Mr. Glover entitled to

absolute quasi-judicial immunity; and Mr. Glover entitled to summary judgment

on Mr. Wideman’s civil rights claims because Mr. Glover’s actions were not

undertaken under color of state law.

                                           -3-
       The district court agreed with the magistrate judge’s analysis, adopted her

recommendation, and dismissed the case with prejudice. This appeal followed.

       Affording Mr. Wideman a generous construction of his pro se filings,

see Abdulhaseeb v. Calbone, 600 F.3d 1301, 1311 (10th Cir. 2010), petition for

cert. filed (U.S. July 28, 2010) (No. 10-5811), he contends the district court

(1) “engaged in deceptive behavior,” Aplt. Opening Br. at 5; (2) erroneously

allowed a state court “judge who lacked jurisdiction to preside over [his state

court] cases,” id.; (3) failed to require the defendants to demonstrate their

entitlement to immunity and neglected to hold a hearing on immunity prior to

considering other matters; (4) exhibited “race, sex, and class bias . . . and

disregard[ed] . . . settled law,” id. at 11; (5) failed to rule on “the states [sic]

compliance with [42] U.S.C. [§] 2000d-7,” R. at 12; and (6) improperly

determined that his complaint was barred by the applicable statute of limitations.

       Our jurisdiction arises under 28 U.S.C. § 1291. “We review de novo the

district court’s decision to grant each defendant summary judgment, viewing the

facts in the light most favorable to the nonmoving party.” PJ ex rel. Jensen v.

Wagner, 603 F.3d 1182, 1192 (10th Cir. 2010). “Summary judgment is

appropriate when the record demonstrates ‘that there is no genuine issue as to

any material fact and that the movant is entitled to judgment as a matter of law.’”

Id. (quoting Fed. R. Civ. P. 56(c)(2)).




                                            -4-
      Having reviewed the record, the parties’ appellate materials, and the

relevant legal authority, we hold that Mr. Wideman has failed to identify any

reversible error in this case. We therefore AFFIRM the judgment of the district

court for substantially the same reasons set forth in the magistrate judge’s

recommendation, although we REMAND the case to the district court with

directions to modify the judgment to be without prejudice as to: (1) claims three

and four against all defendants as barred by the Rooker-Feldman doctrine, see

Albert v. Smith’s Food & Drug Ctrs., Inc., 356 F.3d 1242, 1249 (10th Cir. 2004)

(“In cases where the district court has determined that it lacks jurisdiction,

dismissal of a claim must be without prejudice.”); and (2) the claims against the

State of Colorado and Judge Vigna as barred by the Eleventh Amendment, see

Korgich v. Regents of N.M. Sch. of Mines, 582 F.2d 549, 550 (10th Cir. 1978)

(affirming district court order dismissing complaint “without prejudice” upon a

determination “that the Eleventh Amendment to the Constitution of the United

States barred federal jurisdiction”) (quotation omitted)).

      Because we deem this appeal frivolous, we GRANT Mr. Glover’s motion

for appellate attorney’s fees and double appellate costs, the same

Fed. R. App. P. 38 sanction imposed in the related case, Wideman v. Garcia,

No. 09-1433, 2010 WL 2382454, at *2 (10th Cir. June 14, 2010) (unpublished).

See Fed. R. App. P. 38. Mr. Glover shall file, within fourteen days from the date

of this order and judgment, an itemized and verified statement of his costs and

                                          -5-
proof of service with the Clerk of this court. See Fed. R. App. P. 39. We

REMAND to the district court for a determination of reasonable appellate

attorney’s fees. The district court shall modify its judgment accordingly. See

Olson v. Coleman, 997 F.2d 726, 728 (10th Cir. 1993).

      Subject to Mr. Wideman’s opportunity to object, described below, we also

restrict him from filing any further pro se materials with this court related to

either the subject matter of the four federal lawsuits we have already adjudicated,

see supra n.1, or to the subject matter of this appeal. See Ford v. Pryor, 552 F.3d

1174, 1181 (10th Cir. 2008); Andrews v. Heaton, 483 F.3d 1070, 1078 (10th Cir.

2007). The Clerk of this court shall return any such filings, unfiled, to

Mr. Wideman. See Ford, 552 F.3d at 1181; Andrews, 483 F.3d at 1078.

Mr. Wideman shall have twenty days from the date of this order and judgment to

file written objections to these proposed filing restrictions. His objections shall

be limited to ten pages. If he does not file timely objections, the filing

restrictions shall take effect thirty days from the entry of this order and judgment.

If he does file timely objections, these restrictions shall only take effect if this

court rules against Mr. Wideman’s objections. The filing restrictions shall apply

to any matter filed after that time.

      Finally, we DENY Mr. Wideman’s motion to stay Wideman v. Colorado,

No. 09-1398, 2010 WL 2382459 (10th Cir. June 14, 2010) (unpublished), and

Wideman v. Garcia, No. 09-1433, 2010 WL 2382454 (10th Cir. June 14, 2010)

                                           -6-
(unpublished), as procedurally inappropriate, and we DENY his motion to stay

this appeal as unsubstantiated.


                                             Entered for the Court



                                             John C. Porfilio
                                             Circuit Judge




                                       -7-